 454DECISIONS OF NATIONAL LABORan employee's car;or in any other manner restraining orcoercing employees of the Charging Parties in the exerciseof their rights guaranteed in Section7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Post at the offices and meeting halls of theRespondent Union copies of the attached notice marked"Appendix."' Copies of said notice, to be furnished by theRegionalDirector for Region 24, after being duly signed bythe Respondent's representative,shall be posted by theRespondent immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, including places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Mail signed copies of the notice to the RegionalDirector for Region 24 for posting, the Charging Partieswilling, at all locations where notices to their employeesare customarily posted.(c)Notify the Regional Director for Region 24, inwriting, within 20 days of the receipt of this Decision, whatsteps the Respondent has taken to comply herewith.2IIn the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that theBoard'sOrder is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."I In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify theRegional Directorfor Region 24; in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith."APPENDIXNOTICE ToALL MEMBERSOF CONGRESO DE UNIONESINDUSTRIALESDE PUERTO RICO, INC. AND ToEMPLOYEESOF GAYLEY RICO COMPANY AND BAYAMONTRANSPORT SERVICEPursuant to the Recommended Order of a TrialExaminerof the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT restrain or coerce employees ofGayleyRicoCompany and Bayamon TransportService in the exercise of employee's rightsguaranteed in Section 7 of the Act (including the rightto refrain from joining or assistingour union) byassaulting and threatening to commitbodilyharm to,anddamage to the property of, supervisors,employees, and others; picketing with clubs andsticks,masspicketingandblockingtactics;physicallypreventing supervisors,employees, andothers fromenteringthe struck premises; setting fireto the truck of a transport service attempting tocontinue service during the strike; threatening andcoercing the father of an employee in order to preventtheemployee from working during the strike;threatening plant guards with bodily harm; breakingthe windshield of an employee's car.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of theRELATIONS BOARDrights guaranteedby Section 7 of the National LaborRelations Act.CONGRESO DE UNIONESINDUSTRIALES DE PUERTORico, INC.(Labor Organization)(Representative)(Title)GAYLEY RICO COMPANY(Employer)(Representative)(Title)BAYAMON TRANSPORTSERVICE(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.Ifmembers and employees have any questionconcerning this notice or compliance with its provisions,they may communicate directly with the Board's RegionalOffice,P.O.Box 11007, Fernandez Juncos Station,Santurce,PuertoRico 00910, Telephone 724-7171,Extension 123.UnitedAssociationof Journeymen andApprentices of the Plumbing and PipeFitting Industry of the United States andCanada,LocalNo. 481,AFL-CIOandNorthwestNaturalGasCompanyandInternationalChemicalWorkers Union,LocalNo. 133. Case 36-CD-38.March 17,1967DECISION AND DETERMINATION OFDISPUTEBY MEMBERS BROWN, JENKINS, AND ZAGORIAThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Northwest Natural Gas Company,herein called the Company, alleging that UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local No. 481, AFL-CIO, hereincalled the Plumbers, violated Section 8(b)(4)(D) ofthe Act. A duly scheduled hearing was held beforePatrickH.Walker,HearingOfficer,onSeptember 26, 1966. All parties appearing wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing upon the issues. The rulings of the HearingOfficer made at the hearing are free from prejudicial163 NLRB No. 56 UNITED ASSN. OF PLUMBERS, LOCAL NO. 481error and are hereby affirmed. Thereafter, theCompany filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THECOMPANYThe Company is an Oregon corporation engagedin the distribution and sale of natural gas in theStates of Oregon and Washington. During the pastfiscal year, it purchased in excess of $1 million worthof natural gas which originated from points outsidethe States of Oregon and Washington. During thesame period, its sales exceeded $1 million. TheCompany operates as a public utility under thesupervisionof the public regulatory bodies ofOregon and Washington. We find that the Companyisengaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it willeffectuatethepoliciesof the Act to assertjurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThePlumbers,and InternationalChemicalWorkersUnion,Local 133,hereincalledtheChemical Workers, are labororganizations withinthe meaningof Section 2(5) of the Act.III.THE DISPUTEA. The Work in DisputeThe Notice of Hearing specifies the work indispute as the installation of gas piping from streetgas mains to meter locations in the Eugene, Oregon,area and surrounding counties. The disputed workwhich gave rise to this proceeding, however, is theinstallation of a service line from an existing main toabuilding on a single commercial customer'spremises in the city of Eugene, including the settingof two meters. The record shows that after the jobhas been measured and planned, the laying of aservice, as such work is called, consists primarily ofexcavating a trench, welding up the pipe, making aconnection to the main, tapping out of the mainiThe main connection is effected by welding a special service"T" onto the main which carries live gas By the use of specialtapping equipment, a drilling bar is inserted through the valveincorporated in the "T" and themain isdrilled out Afterwards,the boring bar is pulled out and the connection is plugged Beforethe service line is connected and live gas is introducedtherein, itmust be tested to make certain that it is tight and then purged ofair to avoid a flammable mixture of air and gas The Company'sdistribution manager, Paul Howe, testified that the Company isobligated to make these final tests and the tap on the live gas Healso testified that the welder could burn into the main if hepenetrated too deeply when welding the "T" onto the main2Where theinstallationof service lines entails the laying of455connection, and then purging the service line andbackfilling the trench.'Thiswork is normallyperformed by the Company's distribution crews.2The Company's distribution department, whichhas about 475 employees, is concerned with thedistribution of gas from the point of supply to thecustomer's premises.3 In addition to installingservice lines, the department's crews, consisting offrom two to four or more employees in each crew,installnew mains, maintain and repair existingpipelines, including the servicing of breaks andleaks, and handle other emergencies. The collective-bargaining agreements between the Company andthe Chemical Workers require mutual discussionprior to the subcontracting of any work normallyperformed by the unit employees and provide that noemployee in the unit shall be laid off as a result ofsubcontracting.B. Evidence of Conduct Violative of Section8(b)(4)(D)On July 25, 1966, the Company dispatched a four-man crew to lay a 2-inch service line from a mainlocated in the street to the premises of the CascadeManor Convalescent Home, a new building underconstruction, and to set two gas meters therein. Thecrew arrived on the jobsite about 7:45 a.m. andbegan trenching the ditch and welding the pipe fortheserviceline.TheCompany'sdistrictsuperintendent, Alan James VanHorn, testified thatat approximately 9 o'clock that morning, he receiveda telephone call from a Mr. Taylor, superintendent ofconstruction of the convalescent home. Taylor saidthataman who identified himself asMr.Carmichael, business agent of the Plumbers Union,protested the Company's laying the line into theconvalescent home. VanHorn then asked to speak toCarmichael. When Carmichael came on the phone,VanHorn asked him what the problem was.Carmichael replied that the pipeline which theCompany was laying was on the property; that thePlumbers had a contract with the builder to lay all ofthe piping on the property and that they were goingto lay all the piping on the property; and that hiscrews were needed on the job more than theCompany's crews. Carmichael then stated, "unlesswe [the Company] got our crews off of the job, hewould pull all of his crews off of the job." VanHornthereafter referred to the Astoria dispute and thenew mains, classified as new construction, the Companysometimes uses subcontractors who employ members of sisterlocals of the Plumbers Although it appears from the record thatthe installation of service lines from existing mains is alsoclassified as new construction, the record does not show that theCompany has used subcontractors for this type of work3The distribution department is one of five operatingdepartmentswhich together employ approximately 600employees Since 1934, the Company has had a contractualbargaining relationshipwith the Chemical Workers and itspredecessor covering all employees in the various operatingdepartments, including those engaged in the disputed work, in acompanywide unit 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecisionintheCompany'sfavortherein.4Carmichael responded,in effect,that he was notconcerned with what the Board had decided inAstoria, and then said that unless the Company gotits crews off the job,"he was going to shut his part ofthe job down...."Whereupon,theCompanyplaced barricades around the unfinished work andremoved its crew from the job.5C. Contentionsof thePartiesRelying primarily on our decision inNorthwestNatural Gas Company, supra,the Company and theChemicalWorkers contend that the Company'semployees are entitled to the disputed work. TheCompany also takes the position that the Board'sdetermination in this proceeding and the scope of itsassignment of the work should extend to theinstallation of all gas piping throughout its servicearea in Oregon and Washington.It appears from therecord that the Plumbers'claim for the disputedwork rests solely on its agreement with the plumbingsubcontractor which purportedly covered all thepiping work on the premises.Plumbers was duly served with a copy of thecharge in which it was specifically designated as theRespondent,and was also duly served in advance ofthe hearing with, and acknowledged receipt of, anotice of hearing and an order rescheduling hearing,but it neither appeared at the hearing nor filed abrief with the Board.We find that where, as here, allparties to the dispute are served with notice ofhearing and afforded opportunity to participate andto introduce evidence,the purposes intended inhearings under Section 10(k) are adequately served.6Accordingly,we shall proceed to make adetermination on the basis of the uncontradictedevidence on the record before us.D. Applicability of the StatuteIn a proceeding under Section 10(k) of the Act, theBoard is only required to find that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated before making a determination ofthe dispute out of which the alleged unfair laborpractices have arisen.' As shown above, there istestimony that the Plumbers claimed the work indispute for its members and threatened a st-ike atthe jobsite if the Company did not accede to itsdemand. We find, therefore, that there is reasonablecause to believe that the Plumbers threatened tostrike its employer with an object of forcing theCompany to reassign the disputed work.Accordingly, the dispute is properly before theBoard for determination.IV.MERITS OF THE DISPUTESection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors,and the Board has held that its determination injurisdictional dispute casesisanact of judgmentbased upon common sense and experience inbalancing such factors.'As noted, the Company has a long history ofbargaining agreements with the Chemical Workerscovering the disputed work; in the past it hasassigned such work to its own employees; and theCompany desires to continue to use its employeesfor such work. The Plumbers has no bargainingagreementswith the Company and while thePlumbers has agreements with firms to whom theCompany has subcontracted work, the record doesnotshow that the Company has ever usedsubcontractorsfor the work involved in thisproceeding.There are approximately 20 utilitycompanies in the United States and Canada whichuse their own employees, who are represented byotherlocalsoftheChemicalWorkers inemployerwide bargainingunits,to perform work ofthe type in dispute. It also appears that only theCompany's employees can perform the critical andpotentially dangerous tasks of tapping the mains andpurging the servicelinesbefore the introduction oflive gas. Thus, the Company's employees possesssuperior skills in the performance of many of thetasks involved in the 'completion of the disputedwork. Because the Company's crews in any eventmust be dispatched to every service installation site,it ismore efficient and economical for the Companyto use its own crews to dr, the entire job. Moreover,by using its employees in the performance of thiswork,asubstantialamount of which existsthroughout the year, the Company is able tomaintain a stable, highly trained work force which isnecessary for the servicing of breaks and leaks andforotheremergencies,aswellasforthemaintenance and repair of existing pipelines.Accordingly, on the basis of thelong bargaininghistory between the Company and the ChemicalWorkers covering the employees now engaged inservice installations, the skills of the Company'semployees in performi tg the work, and theCompany's need and desire for a stable, highlytrainedwork force to perform an efficient,economical, and safe operation, we shall determine'UnitedAssociationof Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates andCanada, Local No 573, AFL-CIO, et al (Northwest Natural GasCompany),156 NLRB 10705On August 1, the crewreturned and completed the jobwithout incident6TeamstersLocal Union No. 5, affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpersof America, Ind. (Hart-McCowan Foundation Co,Inc.),147NLRB 1216, 1219° InternationalUnion of OperatingEngineers,Local66,AFL-CIO (Frank P Badolato & Son),135 NLRB 13928International Associationof Machinists, Lodge No 174.3,AFL-CIO (J A Jones Construction Company),135 NLRB 1402,1410 AMERICAN GUILD OF VARIETY ARTISTSthe jurisdictional dispute by deciding that employeesrepresented by the Chemical Workers are entitled tothework in dispute.9 Since thereisa strongprobabilitythatsimilardisputesinvolvingRespondent Union may occur in the future, we holdthat thedeterminationin this case applies not only tothe job in which the dispute arose but to allsimilarwork done or to be donein Eugene,Oregon, andsurroundingcounties,within the jurisdictional areaof the Plumbers, by Northwest Natural GasCompany.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardherebymakes the following Determination ofDispute:1.EmployeesofNorthwestNaturalGasCompany, who are represented by InternationalChemicalWorkersUnion,LocalNo. 133, areentitled to perform all service line installation workfrom existing mains to customers' premises inEugene, Oregon, and surrounding counties, withinthe territorial jurisdiction of United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada, Local No. 481, AFL-CIO.2.UnitedAssociationofJourneymenandApprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, LocalNo. 481,AFL-CIO, is not entitled, by meansproscribed by Section 8(b)(4)(D) of the Act, to forceor require the Company to assign the above work toemployees who are represented by it.3.Within 10 days from the date of this Decisionand Determination, the Plumbers shall notify theOfficer-in-Charge for Region 36, in writing, whetheror not it will refrain from forcing or requiring theCompany, by means proscribed by Section 8(b)(4)(D)of the Act, to assign the work in dispute in a mannerinconsistent with the above determination.9Although the Company urges the Board to extend itsdetermination to the installation ofall gas pipingthroughout itsservicearea in Oregon and Washington,we limit ourdetermination and award to the work actually in dispute in thisproceeding,namely, the installation of service lines from existingmains457American Guild of Variety Artists,AFL-CIOandAlFastandFontainebleauHotelCorporation,d/b/a Fontainebleau HotelAmericana Hotel,Morris Lansburgh,et al.,d/b/a Deauville Hotel,Forty-five,Twenty-five, Inc., d/b/a Eden Roc Hotel,CarillonHotel,Parties to the Contract'(MinimumBasic Agreement)andGold Coast TheatricalAgency, Inc., Jerry Grant Agency, Parties tothe Contract(AGVAFranchise Agreement)American Guild of Variety Artists,AFL-CIOandClayton I. HartandAl FastAmerican Guild of VarietyArtists, AFL-CIOandAl Fast.Cases 12-CB-647, 12-CA-2393-1and 2393-2, and 12-CA-3327.March 20,1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn August 18, 1966, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Inaddition, the Trial Examiner found that Respondenthad not engaged in other unfair labor practicesalleged and recommended that the complaints bedismissed as to those allegations. Thereafter, theGeneralCounsel filed exceptions to the TrialExaminer's Decision and a brief in support thereof.Respondent filed cross-exceptions to the TrialExaminer's Decision together with a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsiPursuant to stipulation of the parties and the Trial Examiner'srecommendation thereon, we have stricken from the caption fourother employers (Golden Triangle Restaurant, Inc , TampaInternational Inn, Inc , Hawaiian Village Restaurant, and TheOutrigger Inn of St Petersburg, Inc , d/b/a Outrigger Inn) for lackof any evidence that they meet the Board's discretionarystandards for asserting jurisdictionCarolina Supplies andCement Co ,122 NLRB 88, 89 Furthermore, it has not beenestablished that any of these employers are, in fact, parties to thecontract163 NLRB No. 48